Exhibit 10.3





WAIVER AND AMENDMENT NO. 1 TO SECURED MULTIPLE DRAW
DEBTOR-IN-POSSESSION CREDIT AGREEMENT


This WAIVER AND AMENDMENT NO. 1 TO SECURED MULTIPLE DRAW DEBTOR-IN-POSSESSION
CREDIT AGREEMENT (this “Waiver and Amendment”) is entered into as of May 7,
2015, by and among Allied Nevada Gold Corp., a Delaware company (the
“Borrower”), the direct and indirect subsidiaries of the Borrower party hereto
from time to time as guarantors (the “Guarantors”), the lending institutions
parties hereto as Lenders and Wilmington Savings Fund Society, FSB, as
Administrative Agent and Collateral Agent (in such capacities, the “Agent”).
Capitalized terms used but not defined herein have the meanings assigned to them
in the Credit Agreement (as defined below).
RECITALS
WHEREAS, the Borrower and Guarantors have commenced a case under Chapter 11 of
Title 11 of the United States Code in the United States Bankruptcy Court for the
District of Delaware, and have retained possession of their respective assets
and are authorized under the Bankruptcy Code to continue the operation of their
businesses as debtors-in-possession;
WHEREAS, pursuant to the Interim Order and Final Order, the Borrower, the
Guarantors, the Lenders and the Agent have entered into that certain Secured
Multiple Draw Debtor-in-Possession Credit Agreement, dated as of March 12, 2015
(the “Credit Agreement”);
WHEREAS, the Bankruptcy Court has entered an Interim Order and Final Order
pursuant to which the Agent and Lenders were authorized to make (and have made
certain) post-petition loans to the Borrower;
WHEREAS, pursuant to Section 11.1(ff)(i) of the Credit Agreement, the Obligors
are required to deliver an update to the Approved Budget then in effect on the
Thursday of every fourth week after the Closing Date (such covenant, the “Budget
Delivery Covenant”) and the next such delivery date is May 7, 2015 (the “May
2015 Budget Delivery Date”);
WHEREAS, pursuant to Section 11.2(q)(ii) of the Credit Agreement, the Obligors
have covenanted that, with respect to each consecutive four week period ending
each week, they shall not permit the aggregate ounces of the type set forth in
the line item “Total Ounces Gold Equivalent Sold” on the Approved Budget to be
less than 90% of the budgeted amount for such period (such covenant, the “Total
Ounces Gold Equivalent Sold Covenant”);
WHEREAS, pursuant to Section 11.2(q)(iii) of the Credit Agreement, the Obligors
have covenanted that, with respect to each consecutive four week period ending
each week, they shall not permit the aggregate ounces of the type set forth in
the line item “Total Ounces Gold Sold” on the Approved Budget to be less than
90% of the budgeted amount for such period (such covenant, the “Total Ounces
Gold Sold Covenant”);
WHEREAS, pursuant to Section 11.2(q)(iv) of the Credit Agreement, the Obligors
have covenanted that, with respect to each monthly period, they shall not permit
the aggregate ounces of the type set forth in the line item “Total Monthly
Ounces Gold Produced” on the Approved Budget to be less than 90% of the budgeted
amount for such period (such covenant, the “Total Monthly Ounces Gold Produced
Covenant” and together with the Total Ounces Gold Equivalent Sold Covenant and
the Total Ounces Gold Sold Covenant, the “Budget Covenants”);




--------------------------------------------------------------------------------

Exhibit 10.3



WHEREAS, the Obligors have failed (or may in the future fail) to comply with the
Budget Delivery Covenant and the Budget Covenants;
WHEREAS, the Obligors have requested that the undersigned Lenders (which
constitute the Majority Lenders) and the Agent agree to waive any Event of
Default arising from such non-compliance;
WHEREAS, the Obligors have requested that the undersigned Lenders agree to
certain amendments to the Credit Agreement; and
WHEREAS, the undersigned Lenders and the Agent are willing to grant such waivers
and make such amendments on the terms and conditions set forth herein, subject
to the conditions, and in reliance on the representations, set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Credit Documents and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:
SECTION 1.AMENDMENT.
Section 1.1    The form of Assignment and Assumption attached as Exhibit F to
the Credit Agreement is hereby amended by deleting such Exhibit in its entirety
and replacing it with the Form of Assignment and Assumption attached hereto as
Exhibit 1.
Section 1.2    Section 15.5(e) of the Credit Agreement is hereby amended by
deleting the text of such Section in its entirety and replacing it with the
following:
“Notwithstanding the foregoing, each Purchasing Lender shall be required to
become a party to the Restructuring Support Agreement prior to the assignment of
any Loans and/or Individual Commitments to such Purchasing Lender becoming
effective; provided, however, the foregoing requirement shall not apply to any
assignment of Loans and/or Individual Commitments to an entity that is acting in
its capacity as a Qualified Marketmaker (as defined in the Restructuring Support
Agreement) so long as such Qualified Marketmaker promptly assigns all right,
title and interest in such Loans and/or Individual Commitments to a Purchasing
Lender that is or becomes a party to the Restructuring Support Agreement as
provided above; provided, further, that if, at the time of the assignment of any
Loans and/or Individual Commitments to a Qualified Marketmaker, such Loans
and/or Individual Commitments (x) may be voted on the Plan or any Alternative
Transaction (each as defined in the Restructuring Support Agreement), the
proposed assignor must first vote such Loans and/or Individual Commitments in
accordance with the requirements of Section 3(a) of the Restructuring Support
Agreement, or (y) have not yet been and may not yet be voted on the Plan or any
Alternative Transaction (each as defined in the Restructuring Support Agreement)
and such Qualified Marketmaker does not assign such Loans and/or Individual
Commitments to a subsequent Purchasing Lender prior to the fifth (5th) business
day prior to the expiration of the voting deadline (such date, the “Qualified
Marketmaker Joinder Date”), such Qualified Marketmaker shall be required to (and
the assignment documentation to the Qualified Marketmaker shall have provided
that it shall), on the first business day immediately following the Qualified
Marketmaker Joinder Date, become a party to the Restructuring Support Agreement
with respect to such Loans and/or Individual Commitments in accordance with the
terms hereof (provided that the Qualified Marketmaker shall automatically, and
without further notice or action, no longer be a party to the Restructuring
Support Agreement with respect to such Loans and/or Individual Commitments at
such time that the




--------------------------------------------------------------------------------

Exhibit 10.3



subsequent Purchasing Lender of such Loans and/or Individual Commitments becomes
a party to the Restructuring Support Agreement with respect to such Loans and/or
Individual Commitments).”
SECTION 2.WAIVER.
2.1    Waiver. Subject to the conditions and upon the terms set forth in this
Waiver and Amendment and as of the Effective Date (as defined below), the
undersigned Lenders (which constitute the Required Lenders) hereby (i) waive any
Default or Event of Default arising solely out of the failure by the Obligors to
comply with the Budget Delivery Covenant with respect to the delivery required
on the May 2015 Budget Delivery Date solely through and until the earlier of (a)
May 21, 2015 and (b) the date of delivery of an update to the Approved Budget
currently in effect, which update shall be in form and substance reasonably
satisfactory to the Majority Lenders and otherwise in compliance with the terms
of the Budget Delivery Covenant (such date of delivery, the “New Approved Budget
Delivery Date”), (ii) waive any Default or Event of Default or any anticipated
Default or Event of Default arising solely out of the failure by the Obligors to
comply with (x) the Total Ounces Gold Equivalent Sold Covenant and (y) the Total
Ounces Gold Sold Covenant, in each case, solely with respect to each of the four
week periods ended May 10, 2015 and May 17, 2015 and (iii) waive any Default or
Event of Default arising solely out of the failure by the Obligors to comply
with the Total Monthly Ounces Gold Produced Covenant, solely with respect to the
monthly period ended April 30, 2015 (collectively, the “Specified Defaults”). It
is understood and agreed that the update to the Approved Budget currently in
effect to be delivered by the Borrower on the May 2015 Budget Delivery Date
shall now be delivered by the Borrower on or prior to May 21, 2015. Except as
expressly set forth in this Section 2.1, the execution, delivery and
effectiveness of this Waiver and Amendment shall not operate as a waiver of any
right, power or remedy of the Agent or Lenders, nor constitute a waiver of any
provision of the Credit Agreement or the other Credit Documents or be deemed or
construed to constitute a course of dealing or any other basis for altering the
Secured Obligations of any Obligor.
SECTION 3.COVENANTS AND AGREEMENTS OF THE OBLIGORS.
3.1    Disclosure.
(a)    The Obligors hereby covenant and agree that, on or prior to the Outside
Date (as defined below), the Obligors shall file a Form 10-Q with the SEC (as
defined below) (the “Disclosure”) which shall include a copy of this Waiver and
Amendment and a narrative description of the circumstances that occasioned this
Waiver and Amendment (the “Waiver and Amendment Information”). The Obligors
represent and warrant that upon the posting of the Disclosure (and taking into
account all information regarding the Obligors that is otherwise publicly
available), there will be no material non-public information (within the meaning
of Regulation FD of the Exchange Act (as defined below)) that the Obligors have
provided to the Lenders that has not been publicly disclosed.
(b)    The Obligors further agree that in the event that the Obligors shall fail
to file the Disclosure by the Outside Date, each of the Lenders is authorized,
automatically and requiring no further act hereunder, to make the Waiver and
Amendment Information or any portion thereof that in the judgment of the
applicable Lender constitutes material non-public information (within the
meaning of Regulation FD of the Exchange Act) available to the public generally,
by press release or otherwise on or after the Outside Date.
(c)    For purposes hereof, (i) the term “Outside Date” shall mean, unless such
date and time is extended pursuant to written notice (which may include
electronic mail) to the Obligors by counsel to the Lenders at the direction
(which may include electronic mail) of the Majority Lenders, 6:59 pm New York
Time on May 11, 2014, (ii) the term “SEC” shall mean the United States
Securities and Exchange Commission




--------------------------------------------------------------------------------

Exhibit 10.3



and (iii) the Term “Exchange Act” shall mean the Securities Exchange Act of
1934, as in effect from time to time.
3.2    Non-Borrowing Period.
(a)    It is understood and agreed by the Obligors and the Lenders that
notwithstanding Section 2 of the Credit Agreement or any other term or provision
of any Credit Documents, the Lenders shall have no obligation to make and/or
extend any Additional Loans to the Borrower (and the Borrower shall not deliver
any Drawdown Notice to the DIP Agent or otherwise request any Additional Loan)
from the date hereof through and until the New Approved Budget Delivery Date.
SECTION 4.CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS WAIVER AND AMENDMENT.
This Waiver and Amendment shall become effective as of the date first written
above (the “Effective Date”) upon the satisfaction or waiver of each of the
conditions set forth in this Section 4:
4.1    Documentation. The Agent, the Majority Lenders, the Borrower and the
Guarantors shall have executed and delivered this Waiver and Amendment.
4.2    Representations and Warranties. As of the Effective Date, after giving
effect to this Waiver and Amendment, each of the representations and warranties
contained in Section 5 hereof shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date.
4.3    No Default or Event of Default. No event shall have occurred, or would
result from the execution and delivery of this Waiver and Amendment that, with
the giving of notice or lapse of time or both, if required, constitutes, or
would give rise to, a Default or an Event of Default.
4.4    Official Body. No injunction, writ, judgment, decree, restraining order,
or other order of any nature shall have been issued and remain in force by any
Official Body or arbitrator against any Obligor, the Agent or any Lender
prohibiting or restraining, directly or indirectly, and no other legal bar shall
exist directly or indirectly to, the execution and delivery of this Waiver and
Amendment.
4.5    Applicable Law. The execution and delivery of this Waiver and Amendment
shall not violate any requirement of Applicable Law and shall not be enjoined,
temporarily, preliminarily or permanently.
4.6    Necessary Consents. The Obligors shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Waiver and Amendment.
4.7    Other Documents. Receipt by the Agent and Lenders of such other
documents, instruments and agreements as the Agent and Lenders shall reasonably
request in connection with this Waiver and Amendment.






--------------------------------------------------------------------------------

Exhibit 10.3



SECTION 5.REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.
To induce the Agent and the Lenders to enter into this Waiver and Amendment, the
Obligors hereby represent and warrant as follows:
5.1    Authority; No Conflicts. The execution, delivery and performance by each
Loan Party of this Waiver and Amendment is within such Obligor’s organizational
powers, has been duly authorized by all necessary action, and does not
(a) require any consent or approval of any holders of Shares of such Obligor,
other than those already obtained; (b) contravene the organizational documents
of such Obligor; (c) violate any requirement of Applicable Law; or (d) result in
or require the imposition of any Lien on any property of any Obligor other than
Permitted Liens.
5.2    Enforceability. Each Obligor has duly executed and delivered this Waiver
and Amendment. This Waiver and Amendment constitutes the legal, valid and
binding obligation of the Obligors enforceable in accordance with its terms,
except as enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity.
5.3    No Default. As of the date hereof, immediately prior to and after giving
effect to this Waiver and Amendment, no Default or Event of Default (other than
the Specified Defaults) has occurred and is continuing.
5.4    Compliance with the Credit Agreement. As of the date hereof, immediately
after giving effect to this Waiver and Amendment, the Obligors are in compliance
with all the terms and provisions set forth in the Credit Agreement and the
other Credit Documents to be observed or performed by the Obligors.
5.5    Representations and Warranties. After giving effect to this Waiver and
Amendment, all representations and warranties of the Obligors set forth in the
Credit Agreement and in any other Credit Document are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof to the
same extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.
5.6    Validity of Security Documents. Each of the Security Documents and all of
the DIP Liens, Security and security interests granted thereunder do and shall
continue to secure the payment of all Secured Obligations as set forth in such
Security Document and constitute valid and perfected DIP Liens, Security and
security interests with the priorities set forth in the Security Documents.
SECTION 6.MISCELLANEOUS.
6.1    Reaffirmation of Credit Documents and DIP Liens and Security; Effect on
Credit Documents. Except as expressly set forth herein, all of the terms and
provisions of the Credit Agreement shall remain in full force and effect. The
Obligors hereby agree that the waivers and amendments herein contained shall in
no manner affect (other than expressly provided herein) or impair the Secured
Obligations, the DIP Liens or the Security securing the payment and performance
thereof. Except as expressly provided herein, this Waiver and Amendment shall
not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect any rights or remedies of the Agent or any Lender under the
Credit Agreement or the




--------------------------------------------------------------------------------

Exhibit 10.3



other Credit Documents, nor alter, modify, amend or in any way affect any of the
obligations or covenants contained in the Credit Agreement or any of the other
Credit Documents, all of which are ratified and confirmed in all respects and
shall continue in full force and effect. For all purposes of the Credit
Agreement and the other Credit Documents, this Waiver and Amendment shall
constitute a “Credit Document”. The Obligors hereby ratify and confirm all of
their respective obligations and liabilities under the Credit Documents to which
it is a party, as expressly modified herein, and ratify and confirm that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Secured Obligations of
each other Obligor under the Credit Documents, as expressly modified herein. It
shall be an Event of Default under the Credit Agreement if any Obligor fails to
perform, keep or observe any term, provision, condition, covenant or agreement
contained in this Waiver and Amendment or if any representation or warranty made
by any Obligor under or in connection with this Waiver and Amendment shall be
untrue, false or misleading in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) when made. The Agent and Lenders have not waived and have no intention
of waiving (i) any other Default or Event of Default other than the Specified
Defaults, (ii) any breach of any covenant or other agreement set forth in the
Credit Documents other than as set forth in Section 2.1 hereof or (iii) any
right, power or remedy of any Lender or Agent under any Credit Document. On and
after the Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Credit Documents to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended by this Waiver and Amendment
6.2    Release. The Obligors party hereto and their respective successors,
assigns, and subsidiaries, on the one hand (collectively, the “Releasors”), and
the Agent, the Lenders and their respective Related Parties, on the other hand,
hereby agree to eliminate any possibility that any past or current conditions,
acts, omissions, events, circumstances or matters would impair or otherwise
adversely affect any of the rights, interests, contracts, collateral security or
remedies of the Agent and the Lenders on or prior to the date hereof. Therefore,
as a material inducement to the Agent and the Lenders to enter into this Waiver
and Amendment, the Releasors hereby waive, release, and discharge the Agent,
each Lender and their respective Related Parties from any and all claims,
demands, actions or causes of action that the Releasors may have that arise out
of or in any way relate to any action that such Lender or Agent, in their
capacities as such, or any such Related Party may have taken or omitted to take
on or before the date hereof with respect to the Obligors, the Chapter 11 Cases,
any Credit Document, or any other document, instrument, dealing or other matter
connected with any Credit Document.
6.3    Parties in Interest. All of the terms and provisions of this Waiver and
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
6.4    Counterparts. This Waiver and Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. However, this Waiver and Amendment shall bind no party until
each Obligor, the Majority Lenders and the Agent have executed and delivered a
counterpart. Delivery of an executed counterpart of a signature page to this
Waiver and Amendment by telecopier or other electronic transmission (i.e., a
“pdf” or “tif” document) shall be as effective as delivery of a manually
executed counterpart of this Waiver and Amendment.




--------------------------------------------------------------------------------

Exhibit 10.3



6.5    GOVERNING LAW. THIS WAIVER AND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.
6.6    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS WAIVER AND AMENDMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS WAIVER AND AMENDMENT AND THE OTHER CREDIT
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.6.
6.7    Complete Agreement. THIS WAIVER AND AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS
OF THE PARTIES.
6.8    Headings. Any Section and paragraph headings used herein are for
convenience of reference only, are not part of this Waiver and Amendment and
shall not affect the construction of, or be taken into consideration in
interpreting, this Waiver and Amendment.


[Signature Pages Follow.]




--------------------------------------------------------------------------------

Exhibit 10.3





IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be duly executed by their respective authorized officers as of the date and year
first above written.
ALLIED NEVADA GOLD CORP., as Borrower
 
 
By:
/s/ Stephen M. Jones
 
Name:
Stephen M. Jones
 
Title:
Executive Vice President and Chief Financial Officer



ALLIED NEVADA GOLD HOLDINGS LLC, as Guarantor
 
 
By:
/s/ Stephen M. Jones
 
Name:
Stephen M. Jones
 
Title:
Chief Financial Officer



ALLIED VGH INC.,
ALLIED VNC INC.,
ANG CENTRAL LLC,
ANG CORTEZ LLC,
ANG EUREKA LLC,
ANG NORTH LLC,
ANG NORTHEAST LLC,
ANG PONY LLC,
HASBROUCK PRODUCTION COMPANY LLC,
HYCROFT RESOURCES & DEVELOPMENT, INC.,
VICTORY EXPLORATION INC. and
VICTORY GOLD INC., as Guarantors
 
 
 
By:
/s/ Stephen M. Jones
 
Name:
Stephen M. Jones
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.3







AGENT:
 
WILMINGTON SAVINGS FUND SOCIETY, FSB, as Administrative Agent and Collateral
Agent
 
 
By:
/s/ Jason B. Hill
 
Name:
Jason B. Hill
 
Title:
Assistant Vice President





--------------------------------------------------------------------------------

Exhibit 10.3





LENDERS:
 
[______________], as Lender
 
 
By:
 
 
Name:
 
 
Title:
 









--------------------------------------------------------------------------------

Exhibit 10.3





Exhibit 1
[Form of]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
ascribed to them in the DIP Credit Agreement defined below, receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the DIP Credit Agreement, as of
the Effective Date inserted by the Administrative Agent as contemplated below,
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the DIP Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor in connection with the Credit Facility provided under the DIP Credit
Agreement, and (ii) to the extent permitted to be assigned under Applicable Law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any person, whether known or unknown, arising
under or in connection with the DIP Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (such rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above, collectively, the “Assigned
Interest”). The sale and assignment of the Assigned Interest is without recourse
to the Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by the Assignor.
1.
Assignor:
__________________________________
 
 
 
2.
Assignee:
__________________________________
 
[and is an Affiliate of [identify Lender]]
 
 
 
3.
Borrower:
Allied Nevada Gold Corp., a corporation incorporated under the laws of the State
of Delaware (the “Borrower”)
 
 
 
4.
Administrative Agent:
Wilmington Savings Fund Society, FSB, as the administrative agent under the DIP
Credit Agreement
 
 
 
5.
Credit Agreement:
The Secured Multiple Draw Debtor-in-Possession Credit Agreement dated as of
March 12, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “DIP Credit Agreement”) among the Borrower, the Guarantors
party thereto from time to time, the Lenders party thereto from time to time,
and Wilmington Savings Fund Society, FSB, as Administrative Agent and Collateral
Agent.
6.
Assigned Interest:





--------------------------------------------------------------------------------

Exhibit 10.3





Exposure Assigned
Aggregate Amount 
of 
Individual Commitment/Loans
held by all Lenders
Amount of 
Individual Commitment /Loans 
Assigned
Percentage
Assigned of
Aggregate Amount of all Individual Commitments/
Loans held by all Lenders[2]
Loans
$
$
%
Individual Commitment
 
 
 



For the avoidance of doubt, it is understood and agreed that with respect to any
assignment to be made by an Assignor hereunder and under the DIP Credit
Agreement, such assignment shall consist of a proportionate amount of Loans held
by such Assignor and the Individual Commitment held by such Assignor as follows,
(i) any assignment of Loans held by such Assignor shall not be made without a
simultaneous assignment of a proportionate amount of the Individual Commitment
held by such Assignor, if any (such that the proportion of the Loans which such
Assignor is assigning to the aggregate amount of all Loans held by such Assignor
is the same as the proportion of the Individual Commitment which such Assignor
shall assign to the aggregate amount of the Individual Commitment held by such
Assignor) and (ii) any assignment of any part of the Individual Commitment held
by such Assignor shall not be made without a simultaneous transfer of a
proportionate amount of Loans held by such Assignor (such that the proportion of
the Individual Commitment which such Assignor is assigning to the aggregate
amount of the Individual Commitment held by such Assignor is the same as the
proportion of the Loans which such Assignor shall assign to the aggregate amount
of all Loans held by such Assignor).
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Guarantors and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.




--------------------------------------------------------------------------------

Exhibit 10.3





Effective Date:    __________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
By:__________________________________
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
 
By:_________________________________
Title:



Consented to and Accepted: 
 
ALLIED NEVADA GOLD CORP., 
as Borrower
 
By: _________________________________
Name:
Title:
 
WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Administrative Agent
 
By:    ___________________________________
Name:
Title:
 
Title:
 







--------------------------------------------------------------------------------

Exhibit 10.3



ANNEX 1 to Assignment and Assumption
[ALLIED NEVADA GOLD CORP.]
SECURED MULTIPLE DRAW DEBTOR-IN-POSSESSION CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the DIP
Credit Agreement or any other Credit Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder; (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Credit Document (including, without limitation, any Obligor); or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other person of any of their respective obligations under any
Credit Document.
1.2.     Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the DIP Credit Agreement; (ii) it meets all
requirements set forth in Section 15.5 of the DIP Credit Agreement; (iii) from
and after the Effective Date, it will be bound by the provisions of the DIP
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, will have the obligations of a Lender thereunder; (iv) it has received
a copy of the DIP Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 11.1(b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender; (v) it has provided the Administrative Agent with an
assignment fee of $3,500 as of the Effective Date; and (vi) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 8.6 of the DIP Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it shall,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it may deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents; (ii) it shall perform in
accordance with their terms all of the obligations that by the terms of the
Credit Documents are required to be performed by it as a Lender; and (iii) it
shall become a party to the Restructuring Support Agreement to the extent
required pursuant to Section 15.5(e) of the DIP Credit Agreement.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments and/or distributions in respect of the Assigned Interest
(including payments and/or distributions of principal, interest, fees and other
amounts) to the Assignor for amounts that have accrued to but excluding the
Effective Date and to the Assignee for amounts that have accrued from and after
the Effective Date; provided; however; that all unpaid interest accrued to but
excluding the Effective Date that is to be capitalized




--------------------------------------------------------------------------------

Exhibit 10.3



and added to the unpaid principal amount of the Loans pursuant to Section 7.1 of
the DIP Credit Agreement shall be paid (and assigned hereunder) to the Assignee.
3.     General Provisions. This Assignment and Assumption is binding upon, and
will inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile is effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, including Sections 5-1401 and
5-1402 of the New York General Obligations Law.


